
	

115 SRES 477 IS: Recognizing and celebrating the National Comedy Center being built at 203–217 West Second Street, Jamestown, New York.
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 477
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2018
			Mr. Schumer submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing and celebrating the National Comedy Center being built at 203–217 West Second Street,
			 Jamestown, New York.
	
	
 Whereas the National Comedy Center is a civic landmark and cultural institution being built at 203–217 West Second Street, Jamestown, New York, and is inspired by the legacy of Jamestown native Lucille Ball;
 Whereas the mission of the National Comedy Center is to connect, inspire, educate and entertain all people of the United States;
 Whereas the National Comedy Center seeks to preserve, protect, and showcase the art of comedy in the United States in such a manner that it will fulfill its mission;
 Whereas the National Comedy Center will be the only museum of its kind that exists for the exclusive purpose of paying tribute to the art of comedy in the United States through all eras, mediums, and genres;
 Whereas the National Comedy Center will provide education of iconic comedy artists in the United States and their heritage, history and culture;
 Whereas the National Comedy Center will serve as— (1)a constant reminder that comedy is an integral part of the rich heritage of the United States; and
 (2)a beacon of the healing power of laughter; Whereas the National Comedy Center seeks to inspire the people of the United States to appreciate comedy as an art form and ensure that the important legacy of comedy is preserved forever;
 Whereas the National Comedy Center has received public and private funds to further aid the completion of its mission;
 Whereas the National Comedy Center will play a crucial role in the redevelopment and sustainability of the surrounding communities and economies by generating tourism and employment; and
 Whereas it is fitting and proper to recognize and celebrate the National Comedy Center: Now, therefore, be it
		
	
 That the Senate recognizes and celebrates the National Comedy Center being built at 203–217 West Second Street, Jamestown, New York.
		
